Citation Nr: 1717131	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-10 758	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent prior to March 19, 2012, for chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment, and a rating higher than 20 percent since.

2.  Entitlement to an initial disability rating higher than 10 percent prior to March 19, 2012, for weakness of the left lower extremity due to radiculopathy, also a rating higher than 20 percent until March 10, 2015, and a rating higher than 10 percent since.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 31, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2007, April 2008, and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing in July 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board remanded these claims in February 2012 and January 2014 for further development, including for medical opinions needed to assist in deciding these claims.  There was compliance, certainly substantial compliance, with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Historically, it is also worth noting that, in November 2006, the Veteran filed a claim of entitlement to a disability rating higher than 10 percent for his chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment.  In the February 2007 rating decision that is partly the reason for this appeal, the RO denied the claim, confirming and continuing the 10 percent rating in effect for this service-connected disability.  In March 2007, in response, the Veteran filed a Notice of Disagreement (NOD), contending that his low back strain was more severe than rated.  In a January 2009 Statement of the Case (SOC) and rating decision, his claim again was denied.  He timely appealed that decision in a March 2009 Substantive Appeal (on VA Form 9).  A July 2010 Supplemental SOC (SSOC) again denied this increased-rating claim.  However, in December 2012, the RO increased the disability rating for this low back strain to 20 percent, albeit only retroactively effective from March 19, 2012.

Additionally, in a January 2009 rating decision that also is partly the reason for this appeal, the RO granted a separate compensable 10 percent disability rating for weakness of the left lower extremity owing to radiculopathy.  The rating was made retroactively effective from October 30, 2008.  In March 2009, in response, the Veteran filed an NOD, contending the radiculopathy of his left lower extremity was more severe than rated.  In a September 2010 Substantive Appeal (on VA Form 9), he completed ("perfected") his appeal of this claim.  An October 2012 SSOC continued to deny this increased-rating claim for radiculopathy of the left lower extremity.  But subsequently, in December 2012, the RO increased the disability rating for this left lower extremity radiculopathy to 20 percent, albeit only retroactively effective from March 19, 2012.  Also, in a more recent February 2016 rating decision, the RO lowered the disability rating for this radiculopathy back to 10 percent.

In each of those instances, the Veteran's since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  So these claims now concern whether a disability rating for the low back strain exceeding 10 percent is warranted prior to March 19, 2012, and a rating exceeding 20 percent since.  Additionally, the concern is whether a claim of entitlement to an initial disability rating for the left lower extremity radiculopathy exceeding 10 percent is warranted prior to March 19, 2012, also exceeding 20 percent until March 10, 2015, and exceeding 10 percent since. The Veteran-Appellant submitted Substantive Appeals (on VA Form 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2016).

The derivative issue of entitlement to a TDIU, prior to March 31, 2012, is addressed in the REMAND portion of this decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 19, 2012, the Veteran's low back disability, specifically, his chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment, did not limit the forward flexion of the thoracolumbar (thoracic and lumbar) segment of his spine to greater than 30 degrees but not greater than 60 degrees, even when considering the extent of his pain.  There also is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As well, he did not have favorable or unfavorable ankylosis or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.

2.  From March 19, 2012, his low back disability, specifically, his chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment, did not limit the forward flexion of the thoracolumbar (thoracic and lumbar) segment of his spine to 30 degrees or less, even when considering the extent of his pain.  There also is no evidence of favorable ankylosis of the entire thoracolumbar spine.  As well, he did not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

3.  Prior to March 19, 2012, the Veteran's left lower extremity radiculopathy, specifically, the consequent weakness of his left lower extremity owing to it, was not equivalent of or tantamount to moderate incomplete paralysis of the sciatic nerve.

4.  From March 19 2012, the Veteran's left lower extremity radiculopathy, specifically, the consequent weakness of his left lower extremity owing to it, was not equivalent of or tantamount to moderately-severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to March 19, 2012, the criteria are not met for a rating in excess of 10 percent for the low back disability, specifically, for chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2016).

2.  From March 19, 2012, the criteria are not met for a rating in excess of 20 percent for the low back disability, specifically, for chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2016).

3.  Prior to March 19, 2012, the criteria are not met for a rating in excess of 10 percent for the radiculopathy of the left lower extremity, specifically, for the consequent weakness of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, DC 8520 (2016).

4.  From March 19, 2012, the criteria are not met for a rating in excess of 20 percent for the radiculopathy of the left lower extremity, specifically, for the consequent weakness of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But as specifically concerning these claims for higher disability ratings for chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment, and for weakness of the left lower extremity due to radiculopathy, these claims arise from the ratings the RO assigned after granting service connection for these disabilities.  In this circumstance, the higher U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding a "downstream" issue, such as an initial rating assigned for the disability, the claim as it arose in its initial context has been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement concerning the "downstream"" issue is not resolved.  And since the RO provided the Veteran this required SOC citing the statutes and regulations governing the assignment of disability ratings (including, as here, initial disability ratings) and discussing the reasons and bases for not assigning higher ratings, he has received all required notice concerning these claims.  Moreover, to the extent the initial ratings have been increased during the pendency of this appeal, he has received SSOCs discussing why even higher ratings were not warranted.

There is no pleading or allegation that the Veteran has not received all required notice concerning these claims.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claims has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of these claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO and Appeals Management Center (AMC) obtained all pertinent records that he and his representative identified as possibly relevant to the claims.  These records include VA and private treatment records.  In addition, the Veteran was provided several VA compensation examinations assessing and reassessing the severity of his service-connected low back disability and radiculopathy.  The findings from these examinations provide the information needed to properly rate these disabilities, including insofar as determining whether they warrant extra-schedular consideration.  38 C.F.R. §§ 3.327, 4.2 (2015).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).


Given all of the development that has occurred since the filing of these claims, including prior remands, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

II.  Bryant Analysis

As already alluded to, the Veteran had a videoconference hearing in July 2011.  The hearing was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position as claimant.  38 C.F.R. 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, he is represented in this appeal by a Veterans Service Organization (VSO), the Georgia Department of Veterans Services, and in the questioning and responses during the hearing they evidenced their actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (noting that actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

III. Stegall Analysis

As also previously noted, the Board remanded these claims for further development in February 2012 and January 2014.  The Board specifically instructed the AOJ to obtain all outstanding VA and private treatment records, to additionally schedule the Veteran for an examination to determine the current nature, extent, and severity of his low back disability and associated radiculopathy, and to then readjudicate the claims in light of the additional evidence obtained on remand.  Subsequently, to this end, all outstanding VA and private treatment records (to the extent relevant) were obtained and associated with the claims file so they may be considered, and he was afforded examinations in March 2012 and March 2015 regarding his low back disability and associated radiculopathy.  Thereafter, the claims were readjudicated in October 2012 and February 2016 SSOCs.  Thus, there has been compliance with the Board's remand instructions, certainly the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  The Court also since has held that staged ratings are appropriate even for cases involving established, rather than just initial, ratings, provided there is the required indication of variance in the severity of the disability.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

The guidance provided in DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Codes governing limitation of motion should be considered.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating the reduction of excursion due to pain, however, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

III. Analysis

The Veteran's low back disability, specifically, his chronic low back strain with transitional lumbosacral junction lumbarization of the first sacral segment, is presently rated as 10-percent disabling prior to March 19, 2012, and 20 percent disabling thereafter, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2016).  Additionally, his associated radiculopathy, specifically, the consequent weakness of his left lower extremity, is presently rated as 10-percent disabling prior to March 19, 2012, 20 percent until March 10, 2015, and 10 percent since according to 38 C.F.R. § 4.124a, DC 8520 (2016).

Under the General Rating formula for Diseases and Injuries of the Spine, the minimum compensable 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Since DC 5242 concerns degenerative arthritis, especially, it also instructs the rater to see also DC 5003 since it concerns the same.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable (meaning 0-percent disabling) under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under DC 5243, Intervertebral Disc Syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 40 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1):  For purposes of evaluating under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2):  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 8520, which governs paralysis of the sciatic nerve, the minimum 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2016).  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.  The maximum 80 percent evaluation is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

As there is considerable overlap in the applicable evidence for the Veteran's claims of entitlement to a disability rating in excess of 10 percent for chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, prior to March 19, 2012, and a rating in excess of 20 percent thereafter, and entitlement to an initial disability rating in excess of 10 percent for weakness, left lower extremity, due to radiculopathy, prior to March 19, 2012, in excess of 20 percent prior to March 10, 2015, and in excess of 10 percent thereafter, the Board will discuss the two claims together.


Prior to March 19, 2012

In a January 2007 VA examination report, the Veteran reported that he had back pain for 31 years that was constant.  He noted that the pain traveled into his legs.  The characteristic of the pain was aching, sharp, and cramping in nature.  The pain could be elicited by physical activity and was relieved by rest and mediation.  At the time of pain, the Veteran reported that he could function with medication.  The Veteran noted that his back condition did not cause incapacitation.  The Veteran's functional impairment was decreased ability to bend and stand.

Upon examination, the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent, but tenderness was noted, located in the Veteran's back.  There was positive straight leg raising test on the right and left.  The Veteran did not have ankylosis of the lumbar spine.

Range of motion of the thoracolumbar spine was flexion to 75 degrees with objective evidence of painful motion beginning at 75 degrees, extension to 15 degrees with objective evidence of painful motion beginning at 15 degrees, right and left lateral flexion to 15 degrees with objective evidence of painful motion beginning at 15 degrees, and right and left rotation to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  

The joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance and pain, after repetitive use that had major functional impact.  The Veteran was not additionally limited by incoordination after repetitive use.  The Veteran was additionally limited by 15 degrees.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Upon neurological examination of the Veteran's lower extremities, motor and sensory functions were within normal limits.  The Veteran was diagnosed with chronic low back strain with transitional lumbosacral junction, with lumbarization first sacral segment.

An October 2008 letter from the Veteran's VA chiropractor noted that the Veteran was being treated for chronic, moderately severe low back pain.  The VA chiropractor diagnosed the Veteran with lumbar segmental dysfunction with degenerative disc disease (DDD) and neurological involvement.  The chiropractor reported that the Veteran had become significantly worse since his original back injury in 1975 per objective evidence, to include more recent back x-rays and MRI findings.  Upon repeated examinations, the Veteran had forward flexion of the thoracolumbar spine to 30 degrees or less.  The VA chiropractor opined that the severity of the Veteran's spine, instability decreased range of motion, muscle spasms upon palpation, and inter-vertebral disc degeneration met the VA criteria for an increased rating.

In an October 2008 VA examination report, a 2007 MRI showed a bulging disc at L3-4, L4-5.  The examiner noted that no surgery was done.  The Veteran reported that he experienced stiffness, but had no numbness or loss of bladder or bowel control.  He noted pain in his lower back that occurred constantly and traveled down to his thighs and legs.  The Veteran reported that the pain was crushing and sharp and could be elicited by physical activity.  It was relieved by rest and medication.  The Veteran noted that he could function with medication.  He reported that his back condition had not resulted in any incapacitation.  The bone condition had never been infected.  The Veteran reported functional impairment in limited heavy lifting, prolonged standing, walking, pushing, and pulling.

Upon examination, the Veteran's posture and gait were within normal limits and he did not require any assistive device for ambulation.  The examination revealed evidence of radiating pain on movement described as thighs and legs.  Muscle spasm was absent.  There was tenderness noted.  The Veteran had negative straight leg raising on the right and left.  There was no ankylosis of the lumbar spine.

Range of motion of the thoracolumbar spine was flexion to 90 degrees with objective evidence of painful motion beginning at 90 degrees, extension to 30 degrees with objective evidence of painful motion beginning at 30 degrees, right and left lateral flexion to 30 degrees with objective evidence of painful motion beginning at 30 degrees, and right and left rotation to 30 degrees with objective evidence of painful motion beginning at 30 degrees.

The joint function of the spine was additionally limited by pain after repetitive use.  The pain had major functional impact.  The Veteran was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degree of movement.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.

There were signs of IVDS but no lumbosacral sensory deficits.  The Veteran had L4: motor weakness of the left hip adduction 4/5/5.  L5: motor weakness of the left hip adduction 4/5/5.  S1: motor weakness of left knee flexion 4/5/5.  The most likely peripheral nerve affected was the sciatic nerve.  The Veteran's IVDS did not cause any bowel, bladder, or erectile dysfunction.

The Veteran was diagnosed with DDD with IVDS, herniated Disc, Lumbar, L3-L4, L4-L5 with radiculopathy, most likely the sciatic nerve.  

In a March 2012 VA examination report, the Veteran was diagnosed with lumbar spondylosis and lumbar radiculopathy.  He reported that he had flare-ups which impacted the function of his thoracolumbar spine by causing increased pain in his back and radiation down his left leg.  

Range of motion of the thoracolumbar spine was flexion to 45 degrees with objective evidence of painful motion beginning at 40 degrees, extension to 10 degrees with objective evidence of painful motion beginning at 0 degrees, right and left lateral flexion to 10 degrees with objective evidence of painful motion beginning at 0 degrees, and right and left rotation to 15 degrees with objective evidence of painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion.  


The Veteran's thoracolumbar spine caused functional loss and/or functional impairment that consisted of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had no localized tenderness or pain to palpation for joints and/or soft tissue, but guarding and/or muscle spasm were present, but did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal and the Veteran had no muscle atrophy.  Upon reflex examination, the Veteran's knees were normal but his ankles were hypoactive.  His sensory examination was normal for his upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising tests were negative for both legs.  

The Veteran was diagnosed with radiculopathy.  His symptoms consisted of moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in his left lower extremity.  The Veteran's right lower extremity was normal.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved were L4/L5/S1/S2/S3, which corresponded to the sciatic nerve.  The examiner indicated that the Veteran's right lower extremity was not affected and the severity of his left lower extremity was moderate.  

The Veteran did not have IVDS of the thoracolumbar spine.  He used a cane on a regular basis when walking.  There was not functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his thoracolumbar spine and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

Imaging studies of the thoracolumbar spine were performed and arthritis was documented.  The Veteran had no vertebral fracture.  The Veteran's thoracolumbar spine condition would impact his ability to work in that he stated that he had been unable to work since 2005.  The Veteran reported that he had problems with constipation and controlling his bowels, but there was no objective evidence to verify this claim.  The examiner noted that the Veteran appeared to amplify his symptoms and made little effort to perform range of motion testing.  

On review, concerning the claim for a disability rating for chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, the Board finds that a disability rating in excess of 10 percent is not warranted under the General Rating Formula prior to March 19, 2012.  See 38 C.F.R. § 4.71a (2016).  A higher 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DC 5237 (2016).  

This greater rating is not warranted because the January 2007 VA examination report found that the Veteran had forward flexion of the thoracolumbar spine to 75 degrees, the October 2008 examination report found that he had forward flexion of the thoracolumbar spine to 90 degrees, and the March 2012 examination report found that the Veteran had forward flexion of the thoracolumbar spine to 40 degrees with objective evidence of painful motion.  While the October 2008 letter from the Veteran's VA chiropractor reported that the Veteran had forward flexion 30 degrees or less, this evidence is outweighed by the three VA examination reports.  Additionally, this was not an actual examination, but only a letter.  The Board finds that the Veteran's low back strain more nearly approximates the criteria for a 10 percent disability rating, prior to March 19, 2012.  See 38 C.F.R. § 4.71a, DC 5237 (2016).  

Even accepting that he had pain throughout his range of motion, so even from the starting point of 0 degrees, it is worth repeating that, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable DC, meaning 0-percent disabling.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion (consider also that, as already alluded to, DC 5242 refers the rater to DC 5003 since both concern arthritis).

Also at times when the Veteran's range of motion was earlier measured, including during his prior VA examinations, he did not have the required restriction of motion on forward flexion especially to warrant a higher 20 percent or greater rating, prior to March 19, 2012.  See 38 C.F.R. § 4.71a, DC 5237 (2016).

There equally has not been indication of ankylosis of this segment of the Veteran's spine, either favorable or for that matter unfavorable.  To the contrary, the VA examiners have expressly ruled this out, so it, too, is not reason for assigning a rating higher than 10 percent prior to March 19, 2012.  Aside from Note (5) in DCs 5235-42 explaining what constitutes unfavorable versus favorable ankylosis, consider additionally that precedent cases also have provided a definition of this term.  These precedent cases have explained that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  There is no disputing the Veteran has considerably less than normal range of motion of his thoracolumbar spine, including especially owing to his chronic pain, but he has retained some measureable degree of range of motion versus none at all, which is what ankylosis requires or, at the very least, the functional equivalent.

Since the low back disability additionally involves IVDS, the Board also has considered whether a higher rating is warranted alternatively for incapacitating episodes under DC 5243.  Under this other code, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 40 percent.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  However, Note (1) in this DC specifies that there must be bed rest prescribed by a physician to actually constitute an incapacitating episode, much less of the required frequency and duration.  The Veteran merely electing to stay in bed and rest his low back, at his own election, unfortunately does not suffice to meet this regulatory definition of an incapacitating episode.

Additionally, there is no reason to an initial disability rating in excess of 10 percent for the Veteran's weakness, left lower extremity, due to radiculopathy, prior to March 19, 2012.  While in the January 2007 examination report, the Veteran noted that he had pain that traveled into his legs, the examiner found that there was no objective evidence of radiculopathy.  Prior to the March 2012 examination report, the Veteran's left lower extremity was characterized as mild.  This more nearly approximates a 10 percent disability rating.  See 38 C.F.R. § 4.124a, DC 8520 (2016).   A higher 20 percent rating is warranted for moderate radiculopathy.  Id.  At no point prior to March 19, 2012, when the examiner characterized the Veteran's left lower extremity radiculopathy as moderate, did the Veteran approximate the criteria for a 20 percent rating.  Id.  

To reiterate, Note (1) in DCs 5235-42 indicates to evaluate any associated objective neurologic abnormalities separately under the appropriate DC, not collectively as part of the low back disability.  But although the Veteran has this left lower extremity radiculopathy, the bowel and bladder dysfunction that has been additionally mentioned has not been shown by objective medical evidence.

Based on the above analysis, at no point prior to March 19, 2012 did the Veteran's chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, and weakness, left lower extremity, due to radiculopathy, more nearly approximate the criteria for 20 percent disability ratings.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5237, 8520 (2016).


From March 19, 2012

In a March 2015 VA examination report, the Veteran was diagnosed with lumbar spondylosis, lumbar radiculopathy, and degenerative arthritis.  The Veteran reported flare-ups which impacted the function of his thoracolumbar spine.  He stated that his flare-ups had been ongoing for eight or more.  He noted that he had spasms and was afraid of falling.  He reported that about every six weeks, he was in bed for five days.  The Veteran reported functional loss or functional impairment that included pain and back spasms on a daily basis.  He noted that he could not participate in any sports, go running, or any other high-impact activity.  

Upon examination, the Veteran's range of motion was abnormal or outside of the normal range.  Forward flexion was to 40 degrees, extension was to 10 degrees, right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 15 degrees.  The examiner noted that the Veteran' range of motion contributed to functional loss in that bending and range of motion were restricted, which made some tasks unmanageable.  The examiner further noted that the Veteran experienced pain during forward flexion and right lateral flexion.  There was no evidence of pain with weight bearing and the Veteran had no localized tenderness or pain on palpation.  The Veteran was able to perform repetitive-use testing but there was no additional loss of function or range of motion.  The examiner reported that the Veteran was not being examined immediately after repetitive-use over time.  The examiner noted that an opinion as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability would be impossible without mere speculation.  

The examination was not conducted during a flare-up, but the Veteran reported that he experienced flare-ups every six weeks that were severe.  The examiner noted that an opinion as to whether weakness, fatigability, or incoordination significantly limited functional ability was impossible without mere speculation.     The Veteran had no muscle spasm, but had localized tenderness and guarding resulting in an abnormal gait or abnormal spinal contour.  The examiner described this as some guarding with palpation, primarily in the same vicinity as the Veteran's tenderness.  

Muscle strength testing revealed active movement against some resistance on hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The Veteran's great toe extension had normal strength.  The Veteran had no muscle atrophy.  Upon reflex examination, the Veteran's knees and ankles were hypoactive.  Upon sensory examination, the Veteran's left upper anterior thigh and left thigh/knee showed decreased sensation to light touch.  

The Veteran had radicular pain or other symptoms due to radiculopathy.  His right lower extremity was normal.  However, in his left lower extremity, the Veteran had moderate constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Nerve root involvement included L4/L5/S1/S2/S3 nerve roots, which was located in the left sciatic nerve.  The examiner indicated that the Veteran's right side was not affected, but that the left side was mildly affected.  

There was no ankylosis of the spine and the Veteran had no other neurologic abnormalities or findings related to his thoracolumbar spine.  The Veteran had IVDS but had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician within the past 12 months.  The Veteran used a cane regularly, whenever he left his house, but only rarely when ambulating within his house.  There was not functional impairment of such an extremity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's thoracolumbar spine. 

Imaging studies were conducted and arthritis was documented.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of his height.  A September 2006 MRI of the lumbar spine showed L3-4 and L4-5 broad-based disc bulge with an annular tear at L3-4 on the left.  A November 2010 MRI of the spine revealed degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran could not perform repetitive bending at the waist and could not lift more than about 15 pounds.

On review, concerning the claim for a disability rating for chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, from March 19, 2012, the Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a (2016).  A higher 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237 (2016).  

This greater rating is not warranted because the March 2015 VA examination report found that the Veteran had forward flexion of the thoracolumbar spine to 40 degrees.  The Board finds that the Veteran's low back strain more nearly approximates the criteria for a 20 percent disability rating.  Id.  There equally has not been indication of ankylosis of this segment of the Veteran's spine, either favorable or for that matter unfavorable.  To the contrary, the VA examiners have expressly ruled this out, so it, too, is not reason for assigning a rating higher than 20 percent from March 19, 2012.  There is no disputing the Veteran has considerably less than normal range of motion of his thoracolumbar spine, including especially owing to his chronic pain, but he has retained some measureable degree of range of motion versus none at all, which is what ankylosis requires or, at the very least, the functional equivalent.

Since the March 2015 VA examination report noted that the Veteran had IVDS, the Board also has considered whether a higher rating is warranted alternatively for incapacitating episodes under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 (2016).  However, in the examination report, it was noted that the Veteran had no episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.

Additionally, concerning the claim for a disability rating for weakness, left lower extremity, due to radiculopathy, from March 19, 2012, the Board finds that a disability rating in excess of 20 percent is not warranted under the DC 8520.  See 38 C.F.R. § 4.124a (2016).  A higher 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  In the March 2015 VA examination report, the examiner found that the Veteran's left lower extremity was mild.  However, affording the Veteran the benefit of the doubt, the Board determines that the Veteran's left lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  As noted in the examination report, while the Veteran had mild intermittent pain in his left lower extremity, he had moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in his left lower extremity.  As such, the Board finds that from March 19, 2012, the Veteran's weakness, left lower extremity, due to radiculopathy, more nearly approximates a 20 percent disability rating.  See 38 C.F.R. § 4.124a, DC 8520 (2016).

Based on the above analysis, at no point since March 19, 2012 did the Veteran's chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, and weakness, left lower extremity, due to radiculopathy, more nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5237, 8520 (2016).

The Board acknowledges that the Veteran is competent to report the observable low back and left lower extremity radiculopathy symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature, extent, and severity of his lower back disability and left lower extremity radiculopathy.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the medical evidence of record to be highly probative as to the current nature, extent, and severity of the Veteran's chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, and weakness, left lower extremity, due to radiculopathy.  The medical reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the objective medical findings and opinions provided by the January 2007, October 2008, March 2012, and March 2015 examiners have been accorded greater probative weight and outweigh the Veteran's contentions.

Extra-schedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director of the C&P Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected low back disability and left lower extremity radiculopathy, such as pain causing limitation of motion and numbness owing to the neurologic impairment.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's low back and radiculopathy symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented by the 10 percent ratings assigned prior to March 19, 2012, and the 20 percent ratings assigned thereafter.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5237 and 8520 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from a low back disability and left lower extremity radiculopathy with the pertinent schedular criteria does not show that his service-connected low back disability and left lower extremity radiculopathy present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's low back disability and left lower extremity radiculopathy.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate him for disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a disability rating in excess of 10 percent for chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, prior to March 19, 2012, is denied.

Entitlement to a disability rating in excess of 20 percent for chronic low back strain, with transitional lumbosacral junction lumbarization first sacral segment, from March 19, 2012, is denied.

Entitlement to a disability rating in excess of 10 percent for weakness, left lower extremity, due to radiculopathy, prior to March 19, 2012, is denied.

Entitlement to a disability rating in excess of 20 percent for weakness, left lower extremity, due to radiculopathy, from March 19, 2012, is denied.


REMAND

The Veteran is in receipt of a TDIU from March 2012.  Prior to that date, he had a combined disability evaluation of 60 percent.  His ratings did not meet the criteria for a TDIU on a schedular basis (i.e. one disability ratable at 60 percent or more, or if two or more disabilities, at least one disability ratable at 40 percent or more for at least a combined evaluation of 70 percent.).  38 C.F.R. § 4.16(a) (2016).  Thus, the Board will consider whether a TDIU may be considered on an extra-scheduler basis under the alternative special provisions of 38 C.F.R. § 4.16(b) (2016).

Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for a TDIU set forth in § 4.16(a), the Veteran may be granted a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2016).  Although entitlement to extra-schedular TDIU is determined in the first instance by the Director of VA's Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extra-schedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1 (2001).  That threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

In this case, in a February 2006 letter, the Veteran's VA physician wrote that the Veteran had multiple medical disorders, including chronic low back pain.  The commenting physician noted that the Veteran underwent a functional capacity evaluation at the Augusta VA Medical Center (VAMC), which indicated a low level of physical ability for all activities.  The VA physician opined that, in his assessment, the Veteran was unemployable.

In a March 2007 Residual Functional Capacity report, the examiner opined that the Veteran's impairments would preclude work at any exertional level which required the ability to sustain attention/concentration; perform motor movements requiring dexterity; react/respond quickly to emergencies; retain instructions on a consistent basis; maintain persistence/pace in work setting at a competitive level; and demonstrate reliability on a consistent basis on a work setting.  Additional handicaps reflected difficulty adjusting to new or changing work locations, demands, or situations; demonstrating emotional stability in work setting; relating to supervisors, coworkers, or the public; and possibly in reliability in attendance.  The examiner opined that the Veteran's impairments are of a severity sufficient to preclude work at a competitive level on a sustained basis.  This would include the inability to perform past relevant work, especially in a setting which would entail adjustment to new work context, but also would preclude return to work in his old work setting.

In a February 2009 letter, the Veteran's VA physician wrote that the Veteran was a patient enrolled in the primary care medical clinic.  The VA physician wrote that the Veteran was greatly affected by his chronic low back pain and was limited in his daily activities as a result of his diagnosis.  The Veteran had been seen by chiropractic care at the medical center with little or no relief of his symptoms.  Additionally, he had been referred for adaptive equipment for his back pain, and had been referred to kinesiotherapy without success.  In the VA physician's opinion, given the severity of the Veteran's low back pain and other symptoms related to his back condition, the Veteran was unable to hold gainful employment.

Based on the foregoing, the Board finds that the Veteran's claim should be referred to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) (2016).

Accordingly, this claim is REMANDED for the following actions:

1. Refer the Veteran's TDIU claim (for the period prior to March 31, 2012) to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of this entitlement on an extra-schedular basis for this immediately preceding period.

2. If this additional benefit is not granted, issue an SSOC and afford the Appellant and his representative an appropriate opportunity to respond to it before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


